t c memo united_states tax_court raymond n rosenthal and peggy s rosenthal petitioners v commissioner of internal revenue respondent docket no filed date raymond n rosenthal and peggy s rosenthal pro sese steven m roth for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties for the calendar years and as follows penalty year deficiency sec dollar_figure dollar_figure big_number big_number the issues for decision are whether petitioners are entitled to deductions for alimony pursuant to sec_71 and sec_215 in the amounts of dollar_figure in and dollar_figure in and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are found accordingly at the time of the filing of the petition in this case petitioners had a legal residence in encino california petitioners filed joint federal_income_tax returns for the taxable years and on date mr raymond rosenthal petitioner and his ex-wife ruth rosenthal executed a marital settlement agreement in connection with the dissolution of their marriage the settlement agreement section of the settlement agreement provided in part as follows husband shall pay to wife as and for spousal support commencing date and continuing on the all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioners concede that dollar_figure of the dollar_figure claimed as an alimony deduction for is not alimony but is a payment in connection with a property settlement - first day of each month thereafter the sum of twenty- five hundred dollar_figure dollars per month to and including date said spousal support shall terminate following the forty-eight payments to be covered for the period date to and including date said spousal support shall be non-modifiable as to term that is the forty-eight months and the amount of twenty-five hundred dollar_figure dollars per month or the total sum of one hundred and twenty thousand dollar_figure dollars the marriage of wife or death of husband or wife shall not terminate the respondent's obligation to pay support no court shall retain jurisdiction to modify any term pertaining to spousal support including but not limited to amount term duration or termination or any matter pertaining thereto exhibit a attached to the settlement agreement incorporated into the agreement additional terms and provisions including the following the payments to be made by husband to wife are intended to be made by husband to wife tax-free to wife and non tax reportable since the payments are as and for the equal division of community_property except for spousal support payments which shall be reportable by wife and deductible by husband petitioners deducted as alimony dollar_figure and dollar_figure for the taxable years and respectively respondent determined in her notice_of_deficiency that the amounts petitioners deducted were not alimony because they did not terminate on the death of the recipient petitioners contend that the amounts were properly deductible because of the language in the settlement agreement that the payments were reportable by wife and deductible by husband - opinion sec_215 allows a deduction for alimony payments which meet the definition of sec_71 82_tc_128 the parties do not dispute that the requirements under sec_71 through c have been met the issue therefore is whether under the settlement agreement the payments meet the requirement of sec_71 sec_71 provides that for payments to be considered alimony there must be no liability to make any payment for any period after the death of the payee spouse and no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse section of the settlement agreement provides that sec_71 alimony and separate_maintenance payments purposes of this section-- b alimony or separate_maintenance payments defined -- for maintenance payment means any payment in cash if-- in general --the term alimony or separate spouse under_a_divorce_or_separation_instrument a such payment is received by or on behalf of a b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse d there is no liability to make any such payment for any period after the death of the payee spouse and there is no - petitioner is to pay a certain number of payments for a specific length of time it is clear that section imposes liability on petitioner for a period after the death of the payee spouse petitioner contends that the language in exhibit a of the settlement agreement which states the payments are reportable by petitioner's former wife and deductible by petitioner makes the settlement agreement ambiguous and thus parol evidence should be examined to determine the intent of the parties we are not persuaded by petitioner's argument it is clear that the requirement under sec_71 was not satisfied in this case whether or not the parties intended for the payments to be deductible to petitioner we must focus on the legal effect of the agreement in determining whether the payments meet the criteria under sec_71 since sec_71 is not met the payments are not considered alimony for federal_income_tax purposes as we stated in webb v commissioner tcmemo_1990_540 the current sec_71 was enacted to prevent the type of litigation now before us the house committee stated the purpose of the current sec_71 as follows the committee believes that a uniform federal standard should be set forth to determine what constitutes alimony for federal tax purposes this will make it easier for the internal_revenue_service the parties to a divorce and the courts to apply the rules to the facts in any particular case and should lead to less litigation the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as - distinguished from property_settlements and to prevent the deduction of large one-time lump-sum property_settlements in order to prevent the deduction of amounts which are in effect transfers of property unrelated to the support needs of the recipient the bill provides that a payment qualifies as alimony only if the payor or any person making a payment on behalf of the payor has no liability to make any such payment for any period following the death of the payee spouse h rept part see webb v commissioner supra the same conclusion reached in webb v commissioner supra has been reached in sroufe v commissioner tcmemo_1995_256 heffron v commissioner tcmemo_1995_253 and hoover v commissioner tcmemo_1995_183 here the agreement is clear that the payments to petitioner's former wife would continue after the death of either party to the settlement agreement in fact petitioner's testimony shows that he understood that the payments were to continue beyond the death of the payee spouse petitioner testified the court well you read the settlement agreement didn't you the witness i read it but i don't--didn't know what it meant they told me--my lawyers said this is what we've agreed to sign it so i signed it the court so-- the witness i was more concerned with the numbers than the fine print - the court well but you must have had some understanding of whether--if she remarried or if she died you would still have to pay this for a full forty-eight months the witness i had that under--we never discussed remarriage at all but they said i'm going to have to pay for forty-eight months this the court whether she lived or died the witness yes the provision in the settlement agreement that the spousal support was reportable by wife and deductible by husband is merely an attempt to agree to a legal conclusion that is contrary to the necessary legal conclusion following from the provision for the payments to continue after petitioner's former wife's death an incorrect understanding of the law by the parties to that agreement does not change the law applicable to petitioner's case also at issue is whether petitioners are liable for the accuracy-related_penalties under sec_6662 under sec_6662 a 20-percent addition_to_tax is imposed on the portion of the underpayment that is attributable to one or more of the following negligence or disregard of the rules or regulations substantial_understatement of tax valuation_overstatement overstatement_of_pension_liabilities and estate or gift_tax valuation understatements respondent concedes that only negligence and substantial_understatement of tax would have application to the facts in this case - negligence includes any careless reckless or intentional disregard of rules or regulations any failure to make a reasonable attempt to comply with the provisions of the law and any failure to exercise ordinary and reasonable care in the preparation of a tax_return 85_tc_934 under sec_6662 an understatement is substantial if the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation other than an s_corporation or a personal_holding_company an understatement_of_tax is the excess of the amount required to be shown on the return over the amount shown on the return reduced by any rebates sec_6664 provides that no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the record here shows that at the time the divorce agreement was signed petitioner had two attorneys he asked one of these attorneys in the presence of the other whether under the agreement he would be entitled to deduct the payments made to his ex-wife as alimony stating that he would sign the agreement if the alimony was deductible by him his attorney assured him that the payments would be deductible by him under the agreement - and his other attorney and the attorney representing petitioner's ex-wife agreed that he was entitled to deduct the payments to his ex-wife as alimony and that the payments would be taxable to his ex-wife petitioner testified that one of his attorneys had been a judge and he considered him very knowledgeable with respect to interpreting the agreement for him under these circumstances it appears to us that petitioner had reasonable_cause for deducting the dollar_figure he paid to his ex-wife in and dollar_figure of the amount of the alimony deduction claimed in even though the advice petitioner received was incorrect considering all the circumstances of this case we conclude that petitioner has shown reasonable_cause for the deduction claimed as alimony in and for dollar_figure of the deduction claimed as alimony in there has been no reasonable_cause shown for the claim as an alimony deduction of the other dollar_figure claimed in and the claiming of that deduction was negligent we therefore hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 for the year and is only liable for the accuracy-related_penalty on dollar_figure of the amount deducted as alimony for the year petitioner has failed to show that he had any reasonable_cause for taking this dollar_figure alimony deduction decision will be entered under rule
